Name: Commission Regulation (EEC) No 2707/82 of 8 October 1982 re-establishing intervention buying in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10 . 82 Official Journal of the European Communities No L 286/ 17 COMMISSION REGULATION (EEC) No 2707/82 of 8 October 1982 re-establishing intervention buying in of beef in France price for this quality ; whereas intervention buying in for this quality must recommence in accordance with Article 3 (2) of Regulation (EEC) No 1 197/82 (3), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulation (EEC) No 1 653/82 (2) ; Whereas the market price for 'Boeufs O' in France ; had returned to a level below the maximum buying-in Buying in by the intervention agency of France shall recommence on 11 October 1982 for the following quality : in France : 'Boeufs O . Article 2 This Regulation shall enter into force on 11 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 182, 26 . 6 . 1982, p . 20 . (3) OJ No L 140, 20 . 5 . 1982, p . 26 .